946 So.2d 104 (2007)
Edward VALE, Appellant,
v.
STATE of Florida, Appellee.
No. 5D03-3485.
District Court of Appeal of Florida, Fifth District.
January 5, 2007.
Edward Vale, Madison, Pro Se.
Bill McCollum, Attorney General, Tallahassee, and Kellie Nielan, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Edward J. Vale appeals the denial of his petition for writ of habeas corpus filed in the circuit court of Brevard County. When a petitioner, such as Vale, attacks the validity of the conviction by raising issues relating to the trial, or to the propriety of a plea, jurisdiction for habeas proceedings rests with the trial court that imposed the sentence and rendered the judgment of conviction. Collins v. State, 859 So.2d 1244, 1245-46 (Fla. 5th DCA 2003). As Vale's petition for writ of habeas corpus attacked his Seminole County conviction, his habeas proceeding should have been filed with that court. Accordingly, we affirm the dismissal of Vale's habeas corpus petition without prejudice to refile in Seminole County.
AFFIRMED.
THOMPSON, ORFINGER and TORPY, JJ., concur.